Citation Nr: 0500821	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed hepatitis 
C.  

2. Entitlement to service connection for claimed 
pancreatitis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the RO.  

During the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in October 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran claims service connection for hepatitis C.  He 
essentially contends that his hepatitis C is due to being 
inoculated, engaging in sexual activity or being exposed to 
napalm and Agent Orange while serving in the Republic of 
Vietnam.  

The veteran also claims service connection for pancreatitis.  
He essentially contends he developed pancreatitis after being 
exposed to Agent Orange in the Republic of Vietnam.  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge. When all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  This presumption applies 
to veteran's who served in the waters off shore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The Board notes the veteran's DD Form 214 shows that he 
received a Vietnam Service Medal with 1 Bronze Star, a 
National Defense Service Medal, a Republic of Vietnam 
Campaign Medal, and an Air Force Good Conduct Medal.  Also 
indicated was that his military occupational specialty (MOS) 
was helicopter mechanic.  

Of record are the veteran's service medical examinations, 
which indicate a medical history, at induction and at 
separation, of venereal disease.  Additionally, a September 
1968 service medical record notes the veteran was treated for 
swelling in the groin.  The veteran's service records are 
negative for evidence of pancreatitis or hepatitis C.  

The Board notes a March 1998 VA treatment report diagnosing 
the veteran with pancreatitis secondary to alcohol 
dependence.  A November 1998 VA treatment report also 
diagnosed the veteran with acute alcoholic pancreatitis and a 
history of hepatitis C.  

In February, May, and September of 2000, the veteran was 
diagnosed with acute and alcohol-related pancreatitis and 
hepatitis C.  A December 2001 VA medical note gives a history 
of alcohol-related pancreatitis.  

In June 2002, the examiner opined that the veteran's 
pancreatitis was likely secondary to alcohol consumption.  
The veteran was also diagnosed with hepatitis C.  

At an October 2004 Board videoconference hearing, the veteran 
testified that treatment records from the [redacted] County 
Hospital in Orangeburg, South Carolina, treatment records 
from the VA Medical Center in Tampa Florida, and records from 
the [redacted] [redacted] Hospital in Charleston, South Carolina are 
not associated with the claims folder.  

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before this 
case can be adjudicated.  In particular, the Board believes 
that a VA examination is necessary to determine the nature 
and etiology of the veteran's hepatitis C.  

Also, the Board finds it necessary to develop the record by 
obtaining treatment reports indicated in the veteran's 
October 2004 Board hearing.  For these reasons, the Board 
remands the claim for additional development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his hepatitis C and pancreatitis.  He 
should be provided with release forms and 
asked that a copy be signed and returned 
for each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  Specifically, the RO should seek to 
obtain the private and VA treatment 
records from facilities indicated in the 
veteran's October 2004 videoconference 
hearing.  

3.  The RO should arrange for the veteran 
to be afforded VA medical examinations 
with appropriate specialists to determine 
the nature and likely etiology of his 
claimed hepatitis C and the nature and 
pancreatitis.  All tests and studies 
deemed necessary should be performed.  
The claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner should 
comment on whether it is as likely as not 
that the veteran has current disability 
manifested by hepatitis C that is due to 
inoculation contamination, sexual 
conduct, Agent Orange and napalm exposure 
or other disease or injury in service.  
The examiner should comment on whether it 
is as likely as not that the veteran has 
current disability manifested by  
pancreatitis that is due to Agent Orange 
exposure or other disease or injury in 
service.  A complete rationale should be 
given for any opinion expressed.  

4.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


